I)OWNER, J.
We are asked to grant a rehearing in this cause, on tbe ground that so much of any act as conflicts with sec. 5, ch. 167, Laws of 1859, as amended by ch. 295, Laws of 1860, was repealed by sec. 3 of the latter chapter, which repeals so much of any act as conflicts with the provisions of that chapter. Hence it is said that if there is a conflict between the provisions of sec. 5, as amended, and sections 13 and 16 of the act of 1859, the former should prevail, as the conflicting provisions of the latter were repealed. The act of 1860 also amends, and continues in force as amended, section 16 of the act of 1859, and of course it cannot be repealed by the same act which amends a7id continues it in force.
Section 16 refers to and is so connected with section 13 that the former cannot be in force without the latter, or at least so much of it as is connected with any question arising in this action. All these sections were therefore rightly inserted by the committee revising these acts, in what is published as chapter 886, Laws of 1860. The amendments to the chapter in 1864 were obviously not intended to repeal sections 13 and 16; and all these sections, 5,13, and 16, being properly *639inserted in tbe revision known as chapter-' 386, Laws of 1860, must be construed as if they bad all been enacted at tbe same time by tbe same act.
By the Gourt.— The motion for a rehearing is overruled.